DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 05/03/2021.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 6, 7, 8, 11, 13, 14, 15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bockelman (WO 2013036488), in view of Dykeman (US 20130174223).
Regarding claim(s) 1, 8, 15, Bockelman discloses:
          one or more processors  (By disclosing, one or more processors 1504 ([00109] and Fig. 15 of Bockelman));
          a memory containing instructions (By disclosing, one or more memory 1508 ([00109] and Fig. 15 of Bockelman)); 
            a non-transitory computer-readable medium containing instructions that, when executed by one or more processors of a server device, cause the one or more processor to (By disclosing, one or more computer-readable media 1506 ([00109], [00104] and Fig. 15 of Bockelman)):
            receive, from a client device, a first request to access a first content item, wherein the client device is associated with a first account (By disclosing, “The online storage 126 provides users with storage "in the cloud" for content items such as documents, application files, photos, mobile uploads, and audio/video files so user may access their content items from anywhere over the network 110, and share content to collaborate with others.” ([0034] of Bockelman); and “To access resources 120, a client device 104 may provide a username and password [(first request)] that is authenticated by the authentication service. When the authentication is successful (e.g., the client "is who they say they are"), the authentication service may pass a token to enable access to corresponding resources [(which includes the first content item)]. A single authentication may correspond to one or more resources, such that authentication to a single account [(first account)] by a "single sign-on" may provide access to individual resources” ([0035] of Bockelman)) (Note: a photo in a userA’s own cloud folder can be the first content item in the claim, and the account of the userA can be the “first account” in the claim); 
           determine that the first content item is associated with the first account  (By disclosing, “To access resources 120, a client device 104 may provide a username and password that is authenticated by the authentication service. When the authentication is successful (e.g., the client "is who they say they are"), the authentication service may pass a token to enable access to corresponding resources” which infers that a determination is made such that the client can access to the “corresponding resources” in the first account ([0035] of Bockelman)); 
          provide the first content item, in accordance with a first access code, for access by the client device (By disclosing, “To access resources 120, a client device 104 may provide a username and password [(first access code)] that is authenticated by the authentication service. When the authentication is successful (e.g., the client "is who they say they are"), the authentication service may pass a token to enable access to corresponding resources [(which includes the first content item)].” ([0035] of Bockelman));
           receive, from the client device, a second request to access a second content item (By disclosing, “The sharing links may provide recipients with access to shared items online from storage associated with the sender.” ([0058] of Bockelman); and “To do so, an option for a recipient to select an account to use for access to the item [(which includes the second content item)] is exposed responsive to a selection of the sharing link by the recipient [(request to access a second content item)] (block 1006).” ([0085] of Bockelman)); 
          determine that the first account is linked to a second account (By disclosing, “The sharing links may provide recipients with access to shared items online from storage associated with the sender” ([0003] of Bockelman); “an address portion 1204 is depicted that may be used to input email addresses or other contact information for selected recipients” ([0098] and Fig. 12 of Bockelman); and “Responsive to selection of the sharing link by recipients, an option is exposed for the recipients to opt into a group having permissions on the item (block 706)” which teaches that the sender’s account and the recipient accounts are connected (in a group) such that the recipients can access the shared item on the sender account via the link ([0064] of Bockelman)) (Note: a first photo in a userB’s shared folder can be the second content item, and the account of the userB can be the “second account” in the claim. In this situation, userA is the recipient and the userB is the sender/sharer);
          determine that the second content item is accessible by the linked second account (By disclosing, “The sharing links may provide recipients with access to shared items online from storage associated with the sender” which infers that a determination that the shared item can be accessed from the sender’s account must be made such that the shared item is provided to the recipient ([0003] of Bockelman)) (Note: a first photo in the userB’s shared folder can be the second content item);  
           generate a second access code for accessing the second content item, wherein the second access code is different from the first access code (By disclosing, “The user may be able to select a get a link option that causes a collaboration service 124 to provide a link for sharing an item.” ([0057] of Bockelman); the generated sharing links are unique so different recipient gets different links ([0036] and [0082] of Bockelman); and the second access code is different from the first access code because the second access code is a link and the first access code is a password); 
           provide the second access code to the client device to allow the client device to access the second content item (By disclosing, “The sharing link is distributed to one or more recipients (block 704)” ([0062] of Bockelman); and “The sharing links may provide recipients with access to shared items online from storage associated with the sender” ([0003] of Bockelman)); and 
           provide the second content item in accordance with the second access code (By disclosing, “The sharing links may provide recipients with access to shared items online from storage associated with the sender” ([0003] of Bockelman)).  
          Bockelman does not disclose:
          determine that the second content item is not associated with the first account; 
         generate a second access code for accessing the second content item based on the determination that the second content item is accessible by the linked second account.
         However, Dykeman teaches:
          determine that the second content item is not associated with the first account (By disclosing, “In such multi-user services, the first user device may log into a first account, the second user device may log into a second account, and the first and second accounts may be connected or coupled within the service” ([0004] of Dykeman); “First content listings region 830 may correspond to a first user indicated in first user region 810, and second content listings region 840 may correspond to a second user indicated in second user region 820.” which infers that a determination of the content is associated to which account is made ([0152], Fig. 8, Fig. 10 of Dykeman)); 
         generate an access code for accessing a content item based on the determination that the content item is accessible by a linked account (By disclosing, “At step 1210, a content sharing relationship is established between a first user and a second user … At step 1220, first content authorization information associated with the first user is retrieved from a user device … control circuitry of a web server may retrieve first and second content authorization information associated with a first user and second user in a content sharing relationship, and generate a temporary access right [(access code)] based on first content authorization information … At step 1230, second content authorization information associated with a second user may be updated to include the temporary access right generated at step 1220” ([0195]-[0198] and Fig. 12 of Dykeman)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Bockelman that generate a second access code for accessing the second content item, in view of Dykeman to include techniques of determine that the second content item is not associated with the first account; and generate a second access code for accessing the second content item based on the determination that the second content item is accessible by the linked second account. Doing so would result in an improved invention because this would allow the access code to be generated only after a member of a linked account requests the content, so other members with a linked account will not receive unneeded access code.

Regarding claim(s) 4, 11, 18, Bockelman discloses:
          receive, from the client device, a third request to access a fourth content item, the fourth content item accessible by the linked second account; (By disclosing, “Content may include various combinations of text, multi-media streams, documents, application files, photos, audio/video files animations, images, web pages, web applications, device applications, content for display by a browser or other client application, and the like.” which teaches that one or more phots can be included in a shared content folder ([0033] of Bockelman); “The sharing links may provide recipients with access to shared items online from storage associated with the sender.” ([0058] of Bockelman); and “To do so, an option for a recipient to select an account to use for access to the item is exposed responsive to a selection of the sharing link by the recipient [(request to access a fourth content item)] (block 1006).” ([0085] of Bockelman)) (Note: a second photo in the userB’s shared folder can be the forth content item);
          determine that the client device has the second access code for accessing the fourth content item (By disclosing, “To do so, an option for a recipient to select an account to use for access to the item is exposed responsive to a selection of the sharing link by the recipient (block 1006).” which infers that a determination that the client device has the second code must be made since the client clicked the second access code for access the content item ([0085] of Bockelman)); and 
         provide the fourth content item, in accordance with the second access code, for access by the client device without providing the second access code (By disclosing, “The sharing link is distributed to one or more recipients (block 704)” ([0062] of Bockelman); and “The sharing links may provide recipients with access to shared items online from storage associated with the sender” ([0003] of Bockelman); and “a deactivate control 906 is provided that is operable to deactivate a distributed link” which means the link may be clicked a second time to access the second photo in the shared folder if the link is not deactivated ([0077]-[0078] and Fig. 9 of Bockelman)).  

 Regarding claim(s) 6, 13, Bockelman discloses:
          wherein providing the second content item comprises streaming the second content item (By disclosing, “The online storage 126 provides users with storage "in the cloud" for content items such as documents, application files, photos, mobile uploads, and audio/video files so user may access their content items from anywhere over the network 110, and share content to collaborate with others. The collaboration service 124 enables users to share files with other individuals and/or groups through sharing links 128 that can be created and distributed for particular content items in various ways.” ([0034] of Bockelman); and “Content may include various combinations of text, multi-media streams, documents, application files, photos, audio/video files animations, images, web pages, web applications, device applications, content for display by a browser or other client application, and the like.” ([0033] of Bockelman)).  

Regarding claim(s) 7, 14, 20, Bockelman discloses:
          receive a fifth request to access the first content item, the fifth request associated with the second account (By disclosing, a user of the service provider can be a sender or a recipient (Fig. 12 and Fig. 13 of Bockelman); “The sharing links may provide recipients with access to shared items online from storage associated with the sender.” ([0058] of Bockelman); and “To do so, an option for a recipient to select an account to use for access to the item is exposed responsive to a selection of the sharing link by the recipient [(request to access the first content item)] (block 1006).” ([0085] of Bockelman));
          generate a fourth access code for accessing the first content item (By disclosing, “The user may be able to select a get a link option that causes a collaboration service 124 to provide a link for sharing an item.” ([0057] of Bockelman))(Note: in this situation, userA is the sender/sharer and userB is the recipient);
           provide the fourth access code to another client device associated with the second account (By disclosing, “The sharing link is distributed to one or more recipients (block 704)” ([0062] of Bockelman); and “The sharing links may provide recipients with access to shared items online from storage associated with the sender” ([0003] of Bockelman)); and 
          provide the first content item in accordance with the fourth access code to the another client device (By disclosing, “The sharing links may provide recipients with access to shared items online from storage associated with the sender” ([0003] of Bockelman)).  
         Bockelman does not disclose:
         generate a fourth access code for accessing the first content item based on a determination that the first content item is accessible by the linked first account.
         However, Dykeman teaches:
         generate an access code for accessing a content item based on a link between two accounts (By disclosing, “At step 1210, a content sharing relationship is established between a first user and a second user … At step 1220, first content authorization information associated with the first user is retrieved from a user device … control circuitry of a web server may retrieve first and second content authorization information associated with a first user and second user in a content sharing relationship, and generate a temporary access right [(access code)] based on first content authorization information … At step 1230, second content authorization information associated with a second user may be updated to include the temporary access right generated at step 1220” ([0195]-[0198] and Fig. 12 of Dykeman)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of generate a fourth access code for accessing the first content item, in view of Dykeman to include techniques of generate an access code for accessing a content item based on a link between two accounts. Doing so would result in an improved invention because this would allow the access code to be generated only after a member of a linked account requests the content, so other members with a linked account will not receive unneeded access code.

Claim(s) 2, 3, 9, 10, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bockelman (WO 2013036488), in view of Dykeman (US 20130174223), further in view of Said (US 20130144945).
Regarding claims 2, 9, and 16, Bockelman further discloses:
           receive an indication that the second account is no longer linked to the first account (By disclosing, “In this way, a user is able to review each of the links and members for a particular item, see associated permissions, and/or separately manage permissions for the group and/or individual members of the group. This includes but is not limited to actions such as changing permissions individually, removing one or more members” ([0071] of Bockelman)); 
           invalidate the second access code but not the first access code (By disclosing, “ a deactivate control 906 is provided that is operable to deactivate a distributed link” ([0078] and Fig. 9 of Bockelman)).
           Bockelman does not disclose:
           transmit a message to the client device indicating that the second access code is invalid to disable access to the second content item by the second account.  
          However, Said teaches:
          transmit a message to the client device indicating that the access code is invalid to disable access to the content item (By disclosing, “Users can be notified automatically and informed about the removed access rights and/or terminating data-sharing.” ([0055] of Said)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Bockelman and Dykeman that using a second access code to access a second content item by a second account, in view of Said to include techniques of transmit a message to the client device indicating that the access code is invalid to disable access to the content item.  Doing so would result in an improved invention because this would allow the user to avoid using the second access code in the future, thus saving the time for the user of inputting deactivated access codes. 

Regarding claim(s) 3, 10, 17, Bockelman discloses:
          receive, from the client device, a fourth request to access a third content item (By disclosing, “various resources 120 may be provided via webpages or other user interfaces 122 that are communicated over the network for output by one or more clients via a communication module 116 or other client application.” which means one or more clients (e.g. a second sender(userC), a third sender, etc.) may use the service provider to share contents with the recipient ([0032] of Bockelman); “The sharing links may provide recipients with access to shared items online from storage associated with the sender.” ([0058] of Bockelman); and “To do so, an option for a recipient to select an account to use for access to the item is exposed responsive to a selection of the sharing link by the recipient [(request to access a third content item)] (block 1006).” ([0085] of Bockelman)) (Note: a photo in a second sender’s (userC) shared folder can be the third content item, and the account of the second sender can be the “third account” in the claim); 
          determine that the third content item accessible by a third account linked to the first account (By disclosing, “an address portion 1204 is depicted that may be used to input email addresses or other contact information for selected recipients” ([0098] and Fig. 12 of Bockelman); and “Responsive to selection of the sharing link by recipients, an option is exposed for the recipients to opt into a group having permissions on the item (block 706)” which teaches that the sender’s account and the recipient accounts are connected (in a group) such that the recipients can access the shared item on the sender account via the link ([0064] of Bockelman); “The sharing links may provide recipients with access to shared items online from storage associated with the sender” which infers that a determination that the shared item can be accessed from the sender’s account must be made such that the shared item is provided to the recipient via the link ([0003] of Bockelman));
           generate a third access code for accessing the third content item, wherein the third access code is different from the first access code and the second access code (By disclosing, “The user may be able to select a get a link option that causes a collaboration service 124 to provide a link for sharing an item.” ([0057] of Bockelman); the generated sharing links are unique so different recipient gets different links ([0036] and [0082] of Bockelman); and the third access code is different from the first and the second access code because the first access code is a password and the sharing links are unique);
           provide the third access code to the client device to allow the client device to access the third content item (By disclosing, “The sharing link is distributed to one or more recipients (block 704)” ([0062] of Bockelman); and “The sharing links may provide recipients with access to shared items online from storage associated with the sender” ([0003] of Bockelman)); and 
          provide the third content item in accordance with the third access code, wherein invalidating the second access code does not invalidate the third access code (By disclosing, “The sharing links may provide recipients with access to shared items online from storage associated with the sender” ([0003] of Bockelman); “ a deactivate control 906 is provided that is operable to deactivate a distributed link”. ([0078] and Fig. 9 of Bockelman); and since the sharing link is unique, so invalidating the second link does not invalidate the third link).    
         Bockelman does not disclose:
         generate a third access code for accessing the third content item based on a link between the third account and the first account. 
          However, Dykeman teaches:
          generate an access code for accessing a content item based on a link between two accounts (By disclosing, “At step 1210, a content sharing relationship is established between a first user and a second user … At step 1220, first content authorization information associated with the first user is retrieved from a user device … control circuitry of a web server may retrieve first and second content authorization information associated with a first user and second user in a content sharing relationship, and generate a temporary access right [(access code)] based on first content authorization information … At step 1230, second content authorization information associated with a second user may be updated to include the temporary access right generated at step 1220” ([0195]-[0198] and Fig. 12 of Dykeman)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of generate a third access code for accessing the third content item, in view of Dykeman to include techniques of generate an access code for accessing a content item based on a link between two accounts. Doing so would result in an improved invention because this would allow the access code to be generated only after a member of a linked account requests the content, so other members with a linked account will not receive unneeded access code.
Claim(s) 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bockelman (WO 2013036488), in view of Dykeman (US 20130174223), further in view of Simeonov (US 20140317128).
Regarding claim(s) 5, 12, 19, Bockelman does not disclose:
          tag the first content item with an indication that the first content item is associated with the first account; and 
          tag the second content item with an indication that the second content item is associated with the second account.  
          However, Simeonov teaches:
          tag the first content item with an indication that the first content item is associated with the first account (By disclosing, a first account of a first content is tagged with “userld1” ([0076] and Fig. 5 of Simeonov)); and 
          tag the second content item with an indication that the second content item is associated with the second account (By disclosing, a second account of a second content is tagged with “userld2” ([0076] and Fig. 5 of Simeonov)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Bockelman and Dykeman, in view of Simeonov to include techniques of tag the first content item with an indication that the first content item is associated with the first account; and tag the second content item with an indication that the second content item is associated with the second account.  Doing so would result in an improved invention because this would allow the contents to be easily retrieved based on the tagged user ID.

                                                       Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150156274 to Alten for disclosing:
          Content items stored in an online content management service can be organized and shared. Content items can be associated with sharing profiles that include various sharing-specific metadata, such as details of how an item is shared or with whom it is shared. In some embodiments, the metadata stored in the sharing profiles can be used to organize shared content into shared folders automatically and/or to sort a list of content items.
US 20120227089 to Lee for disclosing:
          A system, apparatus, and method in a communication system allow sharing contents of users by acquiring an access right even if there is no connection relationship in a Social Network Service (SNS). The system includes an SNS provider and a middleware server. The SNS provider provides the SNS and generates an authorization key and an authorization token according to an open authorization protocol. The middleware server obtains contents of a second user from the SNS provider by using an authorization key of the second user when a first user requests sharing SNS contents of the second user, and transmits the contents of the second user to the first user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685